Case 1:15-cv-07433-LAP Document 1218-29 Filed 07/15/21 Page 1 of 5


                  McCAWLEY DECLARATION




                     EXHIBIT 6
                      (Filed Under Seal)
                        Case 1:15-cv-07433-LAP Document 1218-29 Filed 07/15/21 Page 2 of 5

                                                                Page 1                                                      Page 3
                          UNITED STATES DJSTRJCT COURT                    1   On behaJf of the Defendant:
                          SOUTI~ERN DISTRJCT OF FLORIDA
                        CASE No.08-CV-80119-CIV-MARRA/JOHNSON             2     ROBERT J. CRITTON, ESQUIRE
                                                                                BURMAN, CRITTON & LUTTIER
                 JANE DOE NO. 2,                                          3     515 North Flagler Drive, Suite 400
                        PlaintiIT,                                              West Palm Beach, Florida 33401
                 ·VS•                                                     4     Phone: 561.842.2820
                 JEFFREY EPSTE IN.
                                                                                rcrit@bclclaw.com
                                                                          5     mpike@bclclaw .corn
                        Defendant.                                        6
                                                                          7
                 Related cases:
                 08-80232. 08-80380, 98-80381. 08-80994,                  8
                 08-80993, 08-8081 I, 08-80893, 09-80469,                 9
                 09-80591. 09-80656, 09-80802, 09-81092
                                                                         10
                                                                         11
                        VIDEOTAPED DEPOSITION OF JUAN ALESS I            12
                              VOLUME I
                                                                         13
                           Tuesd.1y, September 8, 2009                   14
                            10: 12 a.m. - 3:45 p.m.                      15
                                                                         16
                         2139 Palm Beach Lakes Boulevard                 17
                          West Palm Beach, Florida 33401                 18
                                                                         19
                                                                         20
                 Reported By:                                            21
                 Sandra W. Townsend, FPR
                 Notary Public, Stare of Florida                         22
                 PROSE COURT REPORTING AGENCY                            23
                 West Palm Bl~1ch Office                                 24
                                                                         25
                                                                Page 2                                                      Page 4
           1
           2
                 APPEARANCES:
                 On behalf of the Plaimiffs:
                                                                          1                ---
           3       RJCHARD WlLUTS, ESQUIRE                                2              EXHIB I TS
           4
                   RICHARD H. Wll.LffS, P.A.
                   2290 IOlh Avenue North, Suite 404
                                                                          3                -- -
                   Lake Wo11h, Florida 33461                              4
           5       Phone: 561.582.7600
                   reclrhw@botmail.com                                        NUMBER              DESCRIPTION                 PAGE
           6                                                              5
           7       STUART MERMELSTEIN. ESQUIRE
                   MERMELS11:1N & HOROWITZ, P.A.
                                                                          6   Exhibit number I    Photographs            45
           8        I8205 Biscayne Boulevard, Suite 2218                  7   Exhibit number 2    Transcript           130
                   l'-1iami, Florida 33160
           9       Phone: 305.93 1.2200                                   8   Exhibit number 3    Incident Report        137
                   ssm@sexabnseattomey.com                                9   Exhibit number 4    Incorporation Papers     149
          10       ahorowi1z@sexabuscattomcy.com
          ll       WILLIAM J. BERGER, ESQUIRE                            10   Exhibit number 5    Incorporation Papers      150
                   ROTI-ISTECN ROSENFELDT ADLER                          11
          12       40 I Eas1 Las Olas Boulevard, Suite J650
                   Fon Lauderdale, Florida 33301                         12
          13       Phone: 954.522.3456                                   13
                   bcdwards@rra-Jaw.com
          14                                                             14
          15       KATHERINE W. EZELL, ESQUIRE                           15
                   PODHURST ORS ECK, P.A.
          16       25 West Flagler Street, Suite 800                     16
                   l'-1iami, Florida 33130                               17
          l7       Phone: 305.358.2800
                   rjosefsberg@J)Qdhurst.com                             18
          18       kezell@podhurst.com                                   19
          19       ADAM J. LANGINO, ESQUIRE
                   LEOPOLD KUVIN                                         20
          20       2925 PGA Boulevard, Suite 200
                   Palm Beach Gardens, Florida 33410
                                                                         21
          21       Phone: 561.515.l~OO                                   22
                   skuvin@lcop0ldla1vil1.com
          22                                                             23
          23                                                             24
          24
          25                                                             25
           -                                                                                                                     -
                                                                                                      1     (Pages 1 to 4)

                (561) 832-7500                     PROSE COU RT REPORT ING AGENCY, INC.                   (561) 832-7506

Electronically signed by Sandra Townsend (401 -377-676-2895)
Electronically signed by Sandra Townsend (401 -377-676-2895)                                              76ef564a-4a1 c-4dee-87ac-479898cc:


                                                                                                                          GllJFFRE00009 I
                     Case 1:15-cv-07433-LAP Document 1218-29 Filed 07/15/21 Page 3 of 5

                                                                 Page 45                                                         Page 47
             1              MS. EZELL: I'm going to ask -- I don't know         1           THE WITNESS: Could have been. But, you know
             2          whether you've still been serially designating          2       1 am not -- I don't think I am a very good judge of
             3          Exhibits or whether we're doing tJ1em separately for    3       ages. If you ask me how old you are, I really
             4          deposition.                                             4      couldn't tell you.
             5              MR. CRITTON: T think we cannot trust that           s           MR. CRITTON: Kathy thinks she's 25.
             6          people will do them serially. I'd do them with          6           MS. EZELL: In my dreams.
             7          each one.                                               7           THE WITNESS: Now, again, I must tell you, I
            8               MS. EZELL: Then would you mark this, please,        s       was never told to check any i.d.s on any of the
            9           as Exhibit l to this deposition.                        9       people who work at the house.
           10               And I'm just going to state on the record that     1o   BY MS. EZELL:
           11           I wilJ keep that original. We will not attach it       11       Q. I understand that. And, so, 1 think l'm just
           12           to the deposition.                                     12   trying to establish that you didu't consider it part of
           13               (Exhibit number 1 was marked for                   13   your job description to worry about or consider the
           14       identification purposes mid retained by Counsel for the    14   ages --
           15       Plaintiffs.)                                               1s      A. No.
           16               THE WITNESS: Yes, that's --                        16       Q. -- of the young women that came there?
           17       BYMS. EZELL:                                               17      A. Absolutely not. Absolutely not.
           18           Q. Can you identify that -- t11e yow1g woman i11       18       Q. And, so, you never really focused on that or
           19       tJ1ose pictures?                                           19   particularly thought about it if they seemed young?
           20           A. Yes.                                                20           MR. CRITTON: Fon11.
           21           Q. \Vbo is it?                                         21           THE WITNESS: l don't -- I didn't see that
           22           A. That's V. -- V. Now that you says R., that          22       many young girls, you know, young, underage girls
           23       is V.R. definite, a hundred percent.                       23       at the house. I never saw except the two girls
           24               MR. CRITTON: Let me just note my objection,        24       that I mentioned that I think it was underage was
           25           as T did in A. Rod's deposition or Mr. Rodriguez's     25      N. for sure because she was still in high school.

                                                                 Page 46                                                         Page 48
             1         deposition, lbat I know you're going to confiscate       1      And she -- she had dinner with her mother, a couple
             2         Exhibit number 1. I think it's inappropriate. I          2      times with her mother. And she become an actress.
             3         tJ1i11k I should be allowed to have a copy of            3      She's an actress and she has done movies. And he
             4         ExJ1ibits that are being used in deposition. Bul         4      help her in her career.                               I
             5         I'll file a motion with the Court so we don't get        5          That's the only girl that l knew she was young
             6         into a pulling match over your Exhibits.                 6      because she was going to high school and I pick her
             7              MR. BERGER: I would ask that U1e court              7      up from high school sometimes. But she was not a
             8         reporter initial tJiat.                                  8      massage therapist. She will go for dinner. And
             9              MS. EZELL: Sure.                                    9      they will go for the movies and she sang sometimes
           10               Oh, you did?                                       10      because she was a singer. So she sung at the
           11               MR. WILLITS: She marked it.                        11      house. Beautiful girl. Very talented.
           12               MR. BERGER: Did she put her initials or did        12          That's the only girl that I know that it
           13          she just put a number or a letter?                      13      was -- T would says, underage.
           14               MR. CRITTON: She's nodding that sbe did            14   BY MS. EZELL:
           15          everytJ1ing that she usually does, which means,         15      Q. Okay. Did -- who told you that V.R. was a
           16          initials, date and number.                              16   massage therapist?
           17               MR. MERMELSTEIN: You can talk.                     17      A. Nobody.
           18               MR. WILLITS: But when you talk, use your           18      Q. Did you assume that she was a massage
           19          initials.                                               19   therapist because you were told she was coming to give ._
           20       BY MS. EZELL:                                              20   massage?
           21          Q. How old did you think V.R. was at the time she       21      A. No. l assumed she was a massage therapy
           22       began coming to Mr. Epstein's home?                        22   because l was - l drove Ms. Maxwell to Mar-a-Jago,
           23          A. Shecouldbavebeenl7, 18, 19.                          23   Donald Tmmp's residence. And I wait in the car while
           24          Q. Could she have also been 15?                         24   Ms. Maxwell got a -- I think it was a facial or massage.
           25               MR. CRlTTON: Form.                                 25   I don't know. But that day I remember this girl, V.,

                                                                                                        12 ( Pages 45 to 48)
            ( 561 ) 832 - 7500                 PROSE COURT REPORTING AGENCY , INC .                               (561 ) 832 -7 506

Electronically signed by Sandra Townsend (401 -377-676-2895)
Electronically signed by Sandra Townsend (401 -377.676.2895)                                                    76ef564a-4a1c-4dee.87ac-479898cc:


                                                                                                                                 GI lJFFREOOO I02
                    Case 1:15-cv-07433-LAP Document 1218-29 Filed 07/15/21 Page 4 of 5

                                                                   Page 69                                                             Page 7 1
            1             MR. C RITI"ON: Fonn.                                     1                    , sbe stay there for a week with ber
            2               THE WITNESS: No, not that I can remember.              2   kids and we took care of her.
            3       BY MS. EZELL:                                                  3          Who else?               . That's a celebrity.
             4          Q. Do yo u know if he and Mr. Epste in were                4                                                          .
            5       involved in any businesses together?                           5      Q. Who is that?
            6           A. Mr. Epstein, l never knew what businesses he            6      A.
            7       was involved. He will ·· I was completely shut olI of          7             . Who else? I don't think I can remember
            8       all of the business, except for the office, transfer of        8   anymore.
            9       commu11ications or faxes. But I have no idea of the            9      Q.                                        ?
           10       relationship wi th other business partners.                   10      A. No, I never saw him.
           11           Q. Did you ever have to deal witl1 his -- the             11      Q. You never saw him.
           12       office in New York with someone named                in Nev   12          Now, would t11ese -- the people tha t you named
           13       York?                                                         13   were all people that. you saw visiting in the home?
           14           A. The secretary?                                         14      A. Yes. Also was a                           , the -- I
           15           Q. Yes.                                                   15   can't remember his name. It was an old gentleman. He
           16           A. Yeah. I would ca 11 -- I would call                    16   was a                          , l t11iuk, or
           17       almost every day o r other secretaries, they live in New      17   There was a couple -- a couple of those, very -- also,
           18       York. Basically it came a point when Mr. Epste in will        18   we had at one time at the house, it was a reunion of
           19       call New York and New York call me to do things for           19   very                       . But I don't k11ow. They're
           20       Mr. Epstein. But he was on the phone or busy or               20   not famous, l guess. r can't remember their names.
           21       something and he would call the office and the office         21   Very important people.
           22       will send me an e-mail or cal1 me or -- it was a              22      Q. Was that a dinner or a reception?
           23       constant repo1t with the office in New York.                  23      A. I think it was a lunch.
           24           Q. And did you in rum sometimes call New York tc          24      Q. A lunch.
           25       get a message to Mr. Epstein?                                 25                            , did you ever --
                                                                   Page 70                                                             Page 72
            1            A. Yes.                                                   1       A. I met                        on Mr. Epstein's plane
            2            Q. Did you ever overhear Mr. Epstein talking to           2   in the last, I think it was the last month or just
            3       any people that you would consider celebrities?                3   before I left -- I left, (met                    in
             4           A. Yes. I knew some ·- many celebrities.                  4   Miami at his plane. We drove him to Miami.
             5           Q. Who -- what celebrities did you understand             5       Q. And do you know, was that a trip -- were they
            6       that he spoke with?                                            6   going on a trip to Africa?
            7            A. He spoke to it?                                        7       A. I hear about it, but it was not when I was
            8            Q. Yes.                                                   8   there.
            9            A. I don't know who he spoke to because I never           9       Q. So that was not the time that you drove --
           10       l.isten to his conversations. But I saw guests at the         10       A. No. I was already out.
           11       house that were celebrities.                                  11       Q. And                    , did you ever meet him?
           12            Q. Wbo d id you sec at house?                            12       A. No. r hear about it on the uews, but l uever
           13            A. Many. It was             . It was                     13   met him.
           14                                   . It was                . It      14       Q. Were                                          friends
           15       was                  .                                        15   of Ms. Maxwell?
           16            Q.                                                       16       A. Both of them.
           17            A.                               .                       17       Q. Both Ms. Maxwell and Mr. Epstein?
           18            Q.                                                       18       A. Yeah.
           19            A.            .                                          19       Q. Did -- did they ever have massages when they
           20               Alld it was a couple Misses, Misses Yugoslavia,       20   were there?
           21       Miss Germany that I don't even know the names. But the)       21       A.                     did. I think       was rhere
           22       were a lot of queens alld other famous people that I          22   onl y once and for a short time. l don't think she slept
           23       can't remember. It was a very famous lawyers that I'm         23   in there. I cannot remember. Tthi nk she was visiting
           24       sure you lmow, Alan Dershowitz, who spend at the house        24   Wellington and she came to the house and we met her.
           25       couple times. And he slepl there. He -                        25   But                    , yes,                spent weeks will

                                                                                                            18 ( Pages 69 to 72)
            (561) 832 - 7500                   PROSE COURT REPORTING AGENCY , INC .                                    (561) 832 -7 506

Electronically signed by Sandra Townsend (401-377-676-2895)
Electronically signed by Sandra Townsend (401-377-676.2895)                                                          76ef564a-4a1c-4dee.87ac-479898cc:


                                                                                                                                        GllJFFREOOO 108
                    Case 1:15-cv-07433-LAP Document 1218-29 Filed 07/15/21 Page 5 of 5

                                                               Page 73                                                       Page 75
            1       us.                                                      1          MR. LANGINO: Go ahead. Sure.
            2           Q. Where would he sleep?                             2   BY MS. EZELL:
            3           A. Ill Lhe main room, Lhe main guest bedroom.        3      Q. You said that you set up the massage tables.
             4      That was the blue room.                                  4   And would you also set up the oils and the towels?
            5           Q. And, so, when he would come and stay, during      5      A. Yes, ma'am.
             6      that time would he frequently have massages?             6      Q. And I think I read one time you said they used
            7              MR. CRITTON: Form                                 7   40 or 50 towels a day?
            8              THE WJTNESS: I would says, daily massages.        8          MR. CRITTON: Fonn.
            9           They have a daily massage.                           9         THE WITNESS: That's correct. There was a
           10       BY MS. EZELL:                                           10      tremendous amow1t of work in the house, especially
           11           Q. Was it sometimes more tlJau one a day?           11      lauudry rowels, because they were -- we have
           12           A. I can't remember if he had more than one, but    12      towels, piles of towels. And they use in the pool.
           13       I think it was just a massage for him. We set up the    13      There was a lot of people in the pool alld there
           14       rabies and --                                           14      were a towel that went in the floor, we have to go
           15           Q. Do you have any recollection ofV.R. coming to    15      and pick it up, wash it. So it was -- it was a lot
           16       the house when                    was t11ere?           16      of towels, yes.
           17           A. It could have been, but I'm not sure.            17   BY MS. EZELL:
           18           Q. Not sure. When Mr. Dershowitz was                18      Q. And did you ever have occasion to go upstairs
           19       visiting, --                                            19   and cleall up after the massages?
           20           A. Uh-huh.                                          20      A. Yeah, uh-huh.
           21           Q. -- how often did be come?                        21      Q. Did yon ever find any vibrators in that area?
           22           A. He came pretty -- pretty often. l would says,    22      A. Yes. I told him, yes.
           23       at least four or five times a year.                     23          MS. EZELL: And did you ask that? I'm SOil)'. '
           24           Q. And how long would be stay typically?            24          MR. CRITTON: Yes.
           25           A. Two, three days.                                 25          MS. EZELL: I don't know how 1 missed that.
                                                               Page 74                                                       Page 76
            1          Q. Did he have massages sometimes when he was         1   BY MS. EZELL:
            2       there?                                                   2      Q. Since I did miss it, if you don't mind, Jet me
            3          A . Yes. A massage was like a rreat for               3   just ask you again.
             4      everybody. lf they want it, we call the massage and      4          Would you describe for me what kinds of
            5       they have a massage.                                     5   vibrators you found?
            6          Q. Now,                                          ,    6       A. I'm not fami liar -- not too familiar with the
            7       ~re~                                                     7   names, but they were big dildos, what they call tl1e big
            8          A. Uh-huh.                                            8   rubber t11ings like that (indicating). And J used to go
            9          Q. So he didn't come and stay there, did he?          9   and put my gloves on and pick them up, put them in the
           10          A. No, never.                                        10   sink, rinse it off and put it in Ms. Maxwell --
           11          Q. He would come for a meal?                         11   Ms. MaxweU had in ber closet, she had, like, a laundry
           12          A. He would come, bave dinner. He never sat at       12   basket, one of those laundry basket that you put Jaundr)
           13       the table. He eat with me in the kitchen.               13   in. She have full of those toys. And that was -- and
           14          Q. Did be ever have massages while be was there?     14   that was me being profossional, leaving the room ready
           15          A. No.                                   .           15   for bed when he would come back to the room again.
           16          Q. Sure.                                             16      Q. Okay.
           17              MS. EZELL: I don't have any other questions      17      A. lliat happened a few times, few times.
           18          right now. J'd just like to reserve if something     18      Q. Were there other sex toys that you found in
           19          comes up to ask. But, otherwise, you may go ahead.   19   the area --
           20              MR. LANGlNO: It is noon, so I don't know wha     20      A. No.
           21          everybody else's schedule is. I don't know how       21      Q. -- sometimes? You mentioned she kept them in
           22          you're feeling.                                      22   a basket in her closet?
           23              THE WITNESS: I am fine.                          23      A. She kept them in her basket. She had some
           24              MS. EZELL: I do have another question. May I     24   videos there and she have a costume there. I know that
           25          ask it?                                              25   she bought it, that she brought it with her.

                                                                                                    1 9 ( Pa ge s 7 3 to 76)
            ( 561 ) 832 - 7 500               PROSE COURT REPORTI NG AGENCY, I NC .                           (561 ) 832 -7 506

Electronically signed by Sandra Townsend (401-377-676-2895)
Electronically signed by Sandra Townsend (401-377-676-2895)                                                 76ef564a-4a1c-4dee-87ac-479898cc:


                                                                                                                             GllJFFREOOO 109
